DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 6/17/2020 has been received and fully considered.  In the response, claims 1, 2, 4, and 5 have been amended and new claims 6-15 have been added.  Therefore, claims 1-20 are pending. 

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-3, 5, 7, 8, 10-14, 19 and 20 are directed to an apparatus.  Claims 4, 6, 9, and 15-18 are directed to a process.

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 

Requesting game data based on various factors (e.g., claim 1, 4, and 5). 
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions. 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
Executing a game in which accumulable game value is increased or decreased (e.g., claims, 1, 4, and 5, insignificant extra-solution activity); 
Claims 2, 3, and 6-20 include additional limitations that are similar to those listed above for claims 1, 11, and 20 (variations on the threshold event for requesting data). 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-20, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, accumulate values and request data in a well-understood, routine, and conventional way.  Further, the computer hardware of the claims (e.g., a terminal; server; controller; and a non-transitory, processor-readable storage medium) are well-understood, routine, and conventional in the art.  Therefore, claims 1-20 are not patent eligible under 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0052229 to Halliburton in view of U.S. Patent Application Publication No. 2018/0085668 to Matsushita and U.S. Patent No. 9,811,770 to Kawajiri.
With regard to claim 1, Halliburton discloses a method of controlling a game system including: terminal devices on each of which a game is playable and, [see at least (Computer 2034 in figure 9); p. 2 ¶0027 (…personal computer …), of Halliburton]; a server which is connected to the terminal devices in a communicable manner and manages game data used in the game played on the terminal devices, [see at least (figure 8); p.1 ¶0008 (…communication from a personal Halliburton]; the method comprising the steps of causing each of the terminal devices to execute the game in which an accumulable gaming value is increased or decreased in accordance with a result; [see at least ( p.5 ¶0048 (…player score …); p.6 ¶0052 (…increase the score …); and p.6 ¶0053 (…increase score …), of Halliburton]; and causing each of the terminal devices to communicate with the server to send the game data managed by the server, when an amount of increase of the gaming value as a result of the game is equal to or larger than a predetermined threshold. [see at least p.8 ¶0073 (…If the user's score is higher than the tournament's present highest score, the server requests that the client send the game log file to the server…), of Halliburton]. 
Halliburton fails to expressly disclose the terminal requesting game data from the server.  In Halliburton, the server triggers the game data transfer.  
Matsushita teaches a game server (1) in communication with a terminal devices (2), wherein the terminal device requests game data from the server (e.g., see paragraphs 56 and 156). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Halliburton with terminal generated data requests to a server as taught by Matsushita as being obvious based on the finite options (server requests to terminal or terminal requests from server).  Since there are only two options, the options are finite and obvious to one in ordinary skill in the art to balance the processing needs of both devices (i.e., terminals and server) to yield predictable results. 
While it appears that Halliburton requests communication between the terminals and server of game data at a predetermined interval based on an accumulated gaming value associated with the user (see Halliburton at paragraph 73), the Examiner relies upon Kawajiri to teach the details. 
Halliburton discloses, the game system according to claim 1, wherein: the controller is programmed to further execute the processes of: requesting update of the game data at predetermined intervals. [see at least p.8 ¶0076 (…In the depicted example, system 2020 is the Internet with network 2022 representing a worldwide collection of networks and gateways that use the TCP/IP suite of protocols to communicate with one another …), of Haliburton; it is well known in the art that TCP/IP can update the server at predetermined intervals, 
Halliburton does not explicitly disclose shortening each of the predetermined intervals as the accumulated gaming value is increased.
In a related field of endeavor, Kawajiri discloses, the game system according to claim 1, wherein: the controller is programmed to further execute the processes of: requesting update of the game data at predetermined intervals and shortening each of the predetermined intervals as the accumulated gaming value is increased, [see at least p.3 column 6 ¶0040 (…dynamic update interval …time interval for communication between the controller unit and the DNS server.); p.3 column 6 ¶0041 (…dynamic update interval …); p.4 column 8 ¶0055(…CPU 301 calculates the next DNS update time based on the dynamic update interval stored in the DNS dynamic update interval); and figure 13, of Kawajiri; the claim demonstrates a modified version of a slow start algorithm for TCP congestion control]
Therefore it would have been obvious to ordinary skill in the art to combine the gaming system of Halliburton with the dynamic updates of Kawajiri for the purpose of saving power [see Kawajiri p.2 col. 2 lines 1-32].
claims 4 and 5 are made obvious in view of Halliburton, Masushita, and Kawajiri as set forth above in detail for claim 1, which is similar in claim scope.
With regard to claims 8, 9, and 10, the combination Halliburton and Kawajiri teach communication between each terminal and server to be different. That is, Halliburton discloses in paragraph 73 that if a terminal’s score is higher than a threshold, game data is requested. Clearly, some terminals will have a score that triggers the request and other terminals will not have a score that triggers the request. 
With regard to claims 11, 15, and 19, the combination Halliburton and Kawajiri teach communication between each terminal and server to be different, wherein a large accumulated value results in more frequent data requests.  As explained above, Halliburton discloses in paragraph 73 that if a terminal’s score is higher than a threshold, game data is requested. Clearly, some terminals will have a score that triggers the request and other terminals will not have a score that triggers the request. 
With regard to claims 12, 16, and 20, the combination Halliburton and Kawajiri teach communication between each terminal and server to be different, wherein a data request is not made if the accumulated value is less than a preset value.  As explained above, Halliburton discloses in paragraph 73 that if a terminal’s score is higher than a threshold, game data is requested. Clearly, a score below the threshold will not trigger the request for game data. 
With regard to claims 13, 17, and 18, Halliburton discloses that requested game data is related to a ranking.  As explained above, Halliburton discloses in paragraph 73 that if a terminal’s score is higher than a current high score (i.e., ranking or leaderboard), game data is requested. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Halliburton in view of Matsushita and Kawajiri as applied to claim 1 above, and further in view of Adan and Resign (Queueing Theory).
Regarding claim 3, Halliburton does not disclose, the game system according to claim 1, wherein: the server changes a timing to respond to a request of sending the game data after a predetermined period elapses, in accordance with the number of requests of sending the game data from the terminal devices within the predetermined period.
In a related field of endeavor, Adan discloses, the game system according to claim 1, wherein: the server changes a timing to respond to a request of sending the game data after a predetermined period elapses, in accordance with the number of requests of sending the game data from the terminal devices within the predetermined period, [see at least p. 69 - 78 chapter 7 of Adan, a server changing the time in which it takes to respond to a request due to having a back log of requests, is a well understood concept in the art.]
Therefore it would have been obvious to one of ordinary skill in the art on the effective filing date to combine the gaming system of Halliburton and add a queueing system as taught by Adan, for the purpose of handling multiple requests from the client.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/James S. McClellan/Primary Examiner, Art Unit 3715